Military pay; Missing Persons Act of 1942; voluntary non-repatriates. — On March 2, 1960, this court rendered an opinion and entered judgment dismissing the plaintiffs’ petition. 149 Ct. Cl. 248. On May 22,1961, the United States Supreme Court reversed the judgment of this court and remanded the case with instructions. 366 U.S. 393. On June 12, 1961, this court entered an order vacating and withdrawing its previous judgment of March 2, 1960, dismissing plaintiffs’ petition, and thereupon referred the case to a trial commissioner for further proceedings consistent with the decision of the Supreme Court. On May 31, 1962, the commissioner of this court filed a memorandum report recommending that judgment be entered in favor of the plaintiffs, which recommendation was adopted by the court. *703On July 20, 1962, it was ordered that judgment be entered for each of the plaintiffs in the following amounts:
Otto G. Bell_ $272.30
William A. Cowart_ 3,975. 80
Lewie W. Griggs_ 2,145. 04